UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-60760
                         Summary Calendar


                       RANDY RAY SHOEMAKE,

                                               Plaintiff-Appellant,


                              VERSUS


                      WAL-MART STORES, INC.,

                                               Defendant-Appellee.




          Appeal from the United States District Court
            For the Southern District of Mississippi
                         (1:94-CV-495-RR)


                           May 14, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.
PER CURIAM:*

     Shoemake filed suit against Wal-Mart Stores, Inc. ("Wal-Mart")

in the Circuit Court of Pearl River County, Mississippi, seeking to

recover damages for personal injuries sustained by Shoemake when he

slipped and fell on the premises of a Wal-Mart Store in Picayune,

Mississippi.   Wal-Mart removed the action to the United States



     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
District Court for the Southern District of Mississippi on the

basis of diversity of citizenship and after completion of discovery

moved for summary judgment.     The United States district judge

granted Wal-Mart's motion for summary judgment.   We have carefully

reviewed the briefs, the reply brief, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district judge in his memorandum order filed November 6, 1995,

we affirm the final judgment filed under date of November 21, 1995,

in Wal-Mart's favor.

               AFFIRMED.




                                2